DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
It is noted that claim terminology “higher-order hydrocarbons” is supported in paragraph [80] of the specification.  The instant application differs from US Application 16548378 in that the vacuum pressure is not specified in the claims of 16548378 and 17402979 and the specifications of ‘378 and ‘979 mention a lower pressure range ([14]).  The instant application differs from US Application 17155760 in that the gas delivery subsystem does not comprise two or more separate gas feeds.  
Allowable Subject Matter
Claims 1-18 and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a method for processing a methane-containing inflow gas to produce acetylene, comprising directing the inflow gas into a system comprising a gas delivery subsystem, a plasma reaction chamber, a microwave subsystem, a vacuum subsystem and an effluent and disposal subsystem, wherein the gas delivery subsystem comprises a delivery conduit and a gas injector, the injector comprises an injector body comprising two or more separate gas feeds, a second feed conveying a hydrogen-rich reactant gas, each of the inflows in a separate pathway, the ratio of the methane-containing inflow gas and the hydrogen-rich reactant gas being about 1:1 to about 1:3, the microwave subsystem comprises an applicator that interacts with the elongated tube directing microwave energy perpendicularly into the tube forming a non-thermal plasma, the acetylene being separated in an effluent and disposal subsystem, the vacuum subsystem maintain a first reduced pressure environment for the outflow gas products between about 120 to 280 Torr.  The closest prior art is Spitzl (US 20150041309 A1) which discloses a method of producing acetylene using non-thermal plasmas (abstract).  Spitzl teaches feeding CH4 and H2 in a ratio of 1:5 to 1:20 ([23]).  Spitzl discloses that the ratio must be optimized since more hydrogen reduces yield while less leads to soot formation ([26]).  There is no teaching in the prior art to reduce Spitzl’s ratio to the instantly claimed ratio and Spitzl teaches away from doing so because such would increase undesirable soot formation.  Spitzl does not explicitly disclose the dual feeds of hydrogen and methane on separate pathways.  While Strohm (US 20150041309 A1) does teach a dual feed (Fig. 1), Strohm discloses products of a carbon enriched material (graphitic material, amorphous carbon, structured carbon, ordered carbon; claims 1 and 11) and a hydrogen enriched material (acetylene, hydrogen, ethylene, butadiene, butane; claims 1 and 14) and thus Strohm’s carbon enriched products teaches away from Spitzl’s desired not to produce carbon products such as soot; see also Applicant’s remarks submitted 4 April 2022, pp. 10-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/             Primary Examiner, Art Unit 1794